


109 HCON 417 IH: Expressing the sense of Congress in support

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 417
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Udall of Colorado
			 (for himself and Mr. Schwarz of
			 Michigan) submitted the following concurrent resolution; which was
			 referred to the Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress in support
		  of a broad-based political settlement in Iraq.
	
	
		Whereas there has been a strong consensus among the senior
			 United States military commanders that a broad-based political settlement
			 involving the three main Iraqi groups is essential for defeating the insurgency
			 in Iraq;
		Whereas the two parts of that political settlement are (1)
			 final and complete agreement on a national unity government that serves the
			 interests of all Iraqis, and (2) compromises to amend the Constitution of Iraq
			 to make it an inclusive document;
		Whereas such a two-part political settlement is also
			 essential to prevent all-out civil war and is a critical element of the exit
			 strategy for United States military forces in Iraq;
		Whereas the Iraqi Council of Representatives’ approval on
			 April 22, 2006, of the Presidency Council consisting of Jalal Talabani as
			 President and two Vice Presidents, and the election of a Speaker and two Deputy
			 Speakers was a significant step, as was the decision by the Iraqi political
			 leadership to select Nouri al-Maliki as the Prime Minister-designate;
		Whereas under the Iraq Constitution, Prime
			 Minister-designate Nouri al-Maliki had 30 days from April 22, 2006, to choose
			 and present a cabinet to the Council of Representatives for its
			 approval;
		Whereas on May 20, 2006, the Council of Representatives
			 approved Iraq’s national unity government, and pledged to divide the two
			 critical unfilled posts of Interior Minster and Defense Minster amongst the
			 Shia and Sunni ethnic groups, respectively;
		Whereas the Council of Representatives still needs to form
			 a committee to recommend changes to the Iraq Constitution;
		Whereas under the Iraq Constitution, the Council of
			 Representatives, at the start of its functioning, is required to appoint a
			 committee from its members which will have four months to present
			 recommendations to the Council for necessary amendments to the Iraq
			 Constitution;
		Whereas while the three main Iraqi groups have differing
			 views about the duration of the presence in Iraq of the United States-led
			 coalition forces, none of them favor the immediate withdrawal of United States
			 military forces from Iraq;
		Whereas section 1227 of the National Defense Authorization
			 Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3465; 50 U.S.C. 1541
			 note) provides in part that [t]he Administration should tell the leaders
			 of all groups and political parties in Iraq that they need to make the
			 compromises necessary to achieve the broad-based and sustainable political
			 settlement that is essential for defeating the insurgency in Iraq, within the
			 timetable they set for themselves;
		Whereas the United States Ambassador to Iraq, Zalmay
			 Khalilzad, has done an exceptional job in working with Iraqi political,
			 religious, and tribal leaders in an effort to achieve consensus on the prompt
			 formation of a national unity government; and
		Whereas the American public has become increasingly and
			 understandably impatient with the protracted political process in Iraq and
			 support for the continued presence of United States military forces in Iraq is
			 diminishing: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Administration should tell the Iraqi political, religious, and tribal leaders
			 that—
			(1)the presence of United States military
			 forces in Iraq is neither unending nor unconditional;
			(2)whether the Iraqis
			 avoid all-out civil war and have a future as a nation is in their hands;
			(3)the Iraqis need to
			 seize the opportunity presented by the formation of a national unity government
			 and the presence of United States military forces to secure the future of their
			 nation; and
			(4)completing the
			 formation of a government of national unity and subsequent agreement to
			 modifications to the Iraq Constitution to make it more inclusive, within the
			 deadlines the Iraqis have set for themselves in the Iraq Constitution—
				(A)is essential to
			 quelling the sectarian and insurgent-led violence which threatens to push the
			 country into an all-out civil war; and
				(B)will enable the
			 Iraqi government to assume security responsibilities now borne by United States
			 military forces in Iraq.
				
